Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 1 of 34



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO.: 1:20-cv-21525-UU

   EL NOVILLO RESTAURANT d/b/a DJJ
   RESTAURANT CORP. and EL NOVILLO
   RESTAURANT d/b/a TRIAD RESTAURANT
   CORP., on behalf of themselves and all others
   similarly situated,

                 Plaintiffs,

   v.

   CERTAIN UNDERWRITERS AT LLOYD’S
   LONDON, and UNDERWRITERS AT LLOYD’S
   LONDON KNOWN AS SYNDICATE XLC 2003,
   AFB 2623, AFB2623, AFB 263, BRT 2987,
   BRT2988, WRB 1967, and MSP 318,

                 Defendants.

   _________________________________________/

  DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD’S, LONDON SUBSCRIBING
    TO POLICY NOS. 773TA10063 AND 773TA10064’S MOTION TO DISMISS THE
         COMPLAINT AND INCORPORATED MEMORANDUM OF LAW
                             INTRODUCTION

         Plaintiffs in this putative class action, “El Novillo Restaurant d/b/a DJJ Restaurant Corp.”

  and “El Novillo Restaurant d/b/a Triad Restaurant Corp.” (collectively, “Plaintiffs”), seek

  insurance coverage for business interruption related to the COVID-19 pandemic from Defendants

  Certain Underwriters at Lloyd’s, London Subscribing to Policy Nos. 773TA1006 and

  773TA10064 (misidentified in this action as “Certain Underwriters at Lloyd’s London, and

  Underwriters at Lloyd’s London known as syndicate XLC 2003, AFB 2623, AFB2623, AFB 263,

  BRT 2987, BRT2988, WRB 1967, and MSP 318) (“Underwriters”).

         Plaintiffs’ Complaint must be dismissed for several reasons:


   FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 2 of 34

                                                                      CASE NO.: 1:20-cv-21525-UU


        (1) The insurance policies at issue are Commercial Property policies that insure Plaintiffs’

             properties against direct physical loss or damage. The policies do provide “Business

             Income” coverage, but in order for that coverage to apply, consistent with the property

             coverage being provided, there must be direct physical loss or damage to the insured

             properties. Plaintiffs’ Complaint fails to sufficiently allege that fundamental predicate,

             nor under the circumstances alleged could it ever.

        (2) The policies also provide Business Income coverage if a civil authority prohibits

             access to insured property because of direct physical damage to nearby property.

             Again, Plaintiffs fail to allege the requisite direct physical damage to nearby property

             or that access to the insured properties has been prohibited because of such direct

             physical damage.

        (3) Even if the policies’ requirements discussed above had been met, coverage is barred

             by the microorganism exclusion, which excludes coverage for any claim arising

             directly or indirectly out of a microorganism. The Coronavirus is unquestionably a

             microorganism.

        (4) Similarly, the policies contain pollution exclusions, which preclude coverage for any

             claim related to substances that pose a threat to human health. Here, Plaintiffs’

             insurance claim arises out of the Coronavirus, which poses a threat to human health.

        (5) Plaintiffs’ Complaint, on its face, fails to meet Plaintiffs’ burden as Class Plaintiffs

             under the typicality requirement of Federal Rule of Civil Procedure 23(a) and the

             predominance inquiry of Federal Rule of Civil Procedure 23(b).

        Accordingly, Underwriters’ Motion to Dismiss should be granted.


                                                   2
   FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 3 of 34

                                                                                  CASE NO.: 1:20-cv-21525-UU


                                         I.       FACTUAL BACKGROUND

            A.       THE POLICIES
            DJJ Restaurant Corp. (“DJJ”) owns and operates a restaurant named “El Novillo

  Restaurant” in Hialeah, Florida. Triad Restaurant Corp. (“Triad”) owns and operates a restaurant

  in Miami, Florida, also named “El Novillo Restaurant.” Collectively, the two El Novillo

  Restaurants will be referred to as the “Properties.”

            Underwriters subscribed to two policies that insure the properties on which the restaurants

  are located. Policy No. 773TA10063, issued to DJJ (the “DJJ Policy”), provides coverage for direct

  physical loss of or damage, for the property located at 15450 New Barn Road, Hialeah, Florida

  33014,1 effective for the policy period of July 1, 2019, to July 1, 2020. (Exhibit A).2 Policy No.

  773TA10064, issued to Triad (the “Triad Policy”), provides coverage for direct physical loss of or

  damage, for the property located at 6380 Bird Road, Miami, Florida 33155, effective for the policy

  period of July 1, 2019, to July 1, 2020. (Exhibit B). Both policies afford nearly identical coverage,

  with the exception of the applicable limits. As such, the DJJ Policy and the Triad Policy are

  collectively referred to as the “Policies.”

            The Policies’ insuring clauses provide:

            A. Coverage
                 We will pay for direct physical loss of or damage to Covered Property at the
                 Premises described in the Declarations caused by or resulting from any Covered
                 Cause of Loss.

  (Policies, Exhibits A and B, Form CP 00 10 10 12, at p. 1 of 16). “Covered Cause of Loss” is

  defined in the Policies as “direct physical loss unless the loss is excluded or limited in this policy.”



  1
      The insured property is identified on the Declarations Page of the Policies.
  2
      The Policies are attached to the Complaint and reattached here for the Court’s convenience.
                                                             3
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 4 of 34

                                                                      CASE NO.: 1:20-cv-21525-UU


  (Policies, Exhibits A and B, Form CP 10 30 10 12, at p. 1 of 10). While the Policies do provide

  coverage for loss of “Business Income,” the loss must also arise out of direct physical loss or

  damage to the insured property as identified in the “declarations” page of the Policies. With

  respect to business income, the Policies’ “Business Income” coverage states, in part:

         1. Business Income
                                                  * * *
                We will pay for the actual loss of Business Income you sustain due to the
                necessary “suspension” of your “operations” during the “period of restoration”.
                The “suspension” must be caused by direct physical loss of or damage to
                property at premises which are described in the Declarations and for which a
                Business Income Limit of Insurance is shown in the Declarations. The loss or
                damage must be caused by or result from a Covered Cause of Loss. With respect
                to loss or damage to personal property in the open or personal property in a
                vehicle, the described premises include the area within 100 feet of such
                premises.

  (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 1 of 9) (emphasis added).

         The Policies also provide coverage for “Extra Expense” which is defined as:

         2. Extra Expense
                a. Extra Expense means necessary expenses you incur during the “period of
                   restoration” that you would not have incurred if there had been no direct
                   physical loss or damage to property caused by or resulting from a Covered
                   Cause of Loss.
  (Policies, Exhibits A and B, Form CP 00 30 10 12, at pp. 1-2 of 9) (emphasis added). As noted

  above, “Business Income” coverage is only provided during the “period of restoration”, which is

  defined as:

         … the period of time that:
         a. Begins:
                (1) 72 hours after the time of direct physical loss or damage for Business
                    Income Coverage; or
                (2) Immediately after the time of direct physical loss or damage for Extra
                    Expense Coverage;


                                                    4
   FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 5 of 34

                                                                      CASE NO.: 1:20-cv-21525-UU


             caused by or resulting from any Covered Cause of Loss at the described
             premises; and
         b. Ends on the earlier of:
             (1) The date when the property at the described premises should be repaired,
                 rebuilt or replaced with reasonable speed and similar quality; or
             (2) The date when business is resumed at a new permanent location.

  (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 9 of 9). In other words, the Policies do

  not provide coverage for business income and extra expense if the loss is caused by something

  other than direct physical loss or damage resulting from a covered cause of loss.

         The Policies provide “Civil Authority” coverage but, and again consistent with the

  fundamental principle of these property policies, direct physical loss or damage to property is

  required as the civil authority action must result from damage to property caused by a Covered

  Cause of Loss:

         a. Civil Authority
             In this Additional Coverage, Civil Authority, the described premises are
             premises to which this Coverage Form applies, as shown in the Declarations.
             When a Covered Cause of Loss causes damage to property other than property
             at the described premises, we will pay for the actual loss of Business Income
             you sustain and necessary Extra Expense caused by action of civil authority that
             prohibits access to the described premises, provided that both of the following
             apply:
             (1) Access to the area immediately surrounding the damaged property is
                 prohibited by civil authority as a result of the damage, and the described
                 premises are within that area but are not more than one mile from the
                 damaged property; and
             (2) The action of civil authority is taken in response to dangerous physical
                 conditions resulting from the damage or continuation of the Covered Cause
                 of Loss that caused the damage, or the action is taken to enable a civil
                 authority to have unimpeded access to the damaged property.
             Civil Authority Coverage for Business Income will begin 72 hours after the
             time of the first action of civil authority that prohibits access to the described
             premises and will apply for a period of up to four consecutive weeks from the
             date on which such coverage began.

                                                   5
   FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 6 of 34

                                                                      CASE NO.: 1:20-cv-21525-UU


             Civil Authority Coverage for Extra Expense will begin immediately after the
             time of the first action of civil authority that prohibits access to the described
             premises and will end:
             (1) Four consecutive weeks after the date of that action; or
             (2) When your Civil Authority Coverage for Business Income ends;
             whichever is later.

  (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 2 of 9).

         The Policies contain an endorsement that modifies the Civil Authority coverage. However,

  none of those modifications change the basic coverage requirements of direct physical loss or

  damage to nearby property and a prohibition on access to the insured property because of such

  damage. The Policies modify the Civil Authority extension as follows:

         The following applies to the Additional Coverage – Civil Authority under the
         Business Income (And Extra Expense) Coverage Form, Business Income (Without
         Extra Expense) Coverage Form and Extra Expense Coverage Form:
         1. The Additional Coverage – Civil Authority includes a requirement that the
            described premises are not more than one mile from the damaged property.
            With respect to described premises located in Florida, such one-mile radius
            does not apply.
         2. The Additional Coverage – Civil Authority is limited to a coverage period of
            up to four weeks. With respect to described premises located in Florida, such
            four-week period is replaced by a three-week period.
         3. Civil Authority coverage is subject to all other provisions of that Additional
            Coverage.

  (Policies, Exhibits A and B, Form CP 01 25 02 12, at p. 2 of 3). Thus, among the requirements to

  trigger civil authority coverage, damage to property must prohibit access to the Properties.

         The Policies contain certain applicable exclusions. Among those exclusions are broad

  pollution exclusions (Policies, Exhibits A and B, Form NMA2342 and Form CP 10 20 10 12, at p.

  4 of 10) and the microorganism exclusion (Policies, Exhibits A and B, Form LMA 5018).




                                                   6
   FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 7 of 34

                                                                                CASE NO.: 1:20-cv-21525-UU




           B.      THE INSURANCE CLAIMS

           On April 9, 2020, DJJ and Triad submitted claims seeking recovery for business income

  loss as a result of local and state orders related to COVID-193 (the “Claims”). (Exhibit C, DJJ

  Notice of Loss; Exhibit D, Triad, Notice of Loss). That same day, before Underwriters could

  conduct any investigation into the Claims, Plaintiffs filed this lawsuit. (Doc. 1, ¶ 17).

           According to the Complaint, Plaintiffs have been forced to close their premises and

  suspend business operations as a result of governmental orders and the COVID-19 pandemic. (Id.

  at ¶ 43). Specifically, Plaintiffs point to governmental orders issued by Miami-Dade County and

  the State of Florida. (Id. at ¶¶ 39-40). Contrary to Plaintiffs’ contentions, Plaintiffs have not “been

  forced to close their premises.” (Id. at ¶ 43).

           On March 16, 2020, Miami-Dade County Mayor Carlos Gimenez issued Emergency Order

  02-20, requiring restaurants in Miami-Dade County to be closed to the public for dine-in services

  between the hours of 11 p.m. and 6 a.m. (Id. at ¶ 39; Exhibit E, Miami-Dade County Emergency

  Order 02-20).4 During, these hours, however, restaurants were still allowed to operate their

  kitchens to conduct delivery services. (Exhibit E). This order did not require the closure of

  restaurants during normal business hours. (Id.). Furthermore, janitorial personnel, contractors, and

  delivery personnel were allowed access to the restaurants during the hours of 11 p.m. and 6 a.m.

  to continue delivery operations. (Id.).



  3
    Unless otherwise specified, for ease of reference, COVID-19 and the Coronavirus that causes the disease will be
  collectively referred to as “COVID-19.”
  4
    These government orders are a matter of public record. When ruling on a motion to dismiss, a district court may
  consider evidence if its authenticity is a matter of public record. See Myers v. Foremost Ins. Co., No. 8:15-CV-1363-
  MSS-JSS, 2015 WL 12830477, at *3 (M.D. Fla. Oct. 23, 2015) (citing SFM Holdings, Ltd. v. Banc of Am. Secs., LLC,
  600 F.3d 1334, 1337 (11th Cir. 2010)).
                                                           7
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 8 of 34

                                                                      CASE NO.: 1:20-cv-21525-UU


         On March 17, 2020, Florida Governor Ron DeSantis issued Executive Order 20-68, which

  directed restaurants to adhere to social distancing guidelines by limiting the number of patrons

  allowed within a building and requiring patrons to maintain a six-foot distance. (Doc. 1, ¶ 40;

  Exhibit F, Florida Executive Order 20-68). This order did not mandate restaurants to close.

  (Exhibit F).

         Also, on March 17, 2020, Mayor Gimenez issued Emergency Order 03-20, which required

  restaurants to suspend dine-in services but permitted delivery, pick-up, and take-out services.

  (Doc. 1, ¶ 40; Exhibit G, Miami-Dade County Emergency Order 03-20). This order also

  specifically allowed employees and other personnel to access these establishments to continue

  kitchen operations. (Exhibit G). On March 19, 2020, Mayor Gimenez issued executive order 07-

  20, ordering the closure of non-essential businesses. (Exhibit H, Miami-Dade Emergency order

  07-20). Restaurants, however, were deemed to be essential businesses and were permitted to

  continue operations consistent with Emergency Order 03-20. (Id.).

         On March 20, 2020, Governor DeSantis issued Executive Order 20-71, requiring

  restaurants to suspend on-premises food consumption but allowing restaurants to remain

  operational for delivery and take-out services. (Exhibit I, Florida Executive Order 20-71). This

  order also expressly allowed employees and other personnel to access the establishments. (Id.).

  Moreover, this order lifted the restrictions on restaurants selling alcohol for consumption off-

  premises, thereby allowing restaurants to provide alcohol delivery with food purchases. (Id.).

         All these measures were put in place to promote social distancing and slow the spread of

  COVID-19 by minimizing contact between residents. (Exhibit E; Exhibit F; Exhibit G; Exhibit H;

  Exhibit I). These orders were not issued as a result of any “direct physical loss of or damage” to

  property, as required under the Policies to trigger coverage. Moreover, the orders did not “prohibit
                                                    8
   FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 9 of 34

                                                                        CASE NO.: 1:20-cv-21525-UU


  access” to the Properties, as they specifically allow employees and other personnel to enter the

  premises. In fact, Governor DeSantis’ April 1, 2020 Executive Order encouraged restaurants to

  “provide delivery, carry-out or curbside service.” (Exhibit J, Florida Executive Order 20-91).

                                       II.     LEGAL STANDARD

          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

  of the complaint. Jacobs v. Tempur-Pedic Int’l., Inc., 626 F.3d 1327, 1332-33 (11th Cir. 2010). A

  complaint must include “a short and plain statement of the claim showing that the pleader is

  entitled to relief,” but must allege more than “labels and conclusions,” “formulaic recitation of the

  elements of a cause of action,” or “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements.” Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Courts are not required to accept

  the labels and legal conclusions in the complaint as true. Sinaltrainal v. Coca-Cola Co., 578 F.3d

  1252, 1261 (11th Cir. 2009).

          To survive a motion to dismiss, a complaint must contain facts that, when assumed to be

  true, sufficiently “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

  (emphasis added). “A claim has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id.; see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)

  (explaining that “conclusory allegations, unwarranted deductions of facts or legal conclusions

  masquerading as facts will not prevent dismissal”). A complaint that does not “contain sufficient

  factual matter, accepted as true, to state a claim . . . plausible on its face” is subject to dismissal.

  Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (citing Twombly, 550 U.S.

  at 570).
                                                     9
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 10 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


         Moreover, “when the allegations of the complaint, however true, could not raise a claim of

  entitlement to relief, this basic deficiency should be exposed at the point of minimum expenditure

  of time and money by the parties and the court.” Twombly, 550 U.S. at 558 (citation and quotations

  omitted).

                                           III.    ARGUMENT

         A.      PLAINTIFFS’ COMPLAINT FAILS TO ALLEGE DIRECT PHYSICAL
                 LOSS OF OR DAMAGE TO PROPERTY COVERED BY THE POLICIES
         The Complaint contains no plausible allegations that the Properties have suffered “direct

  physical loss or damage.” The Policies provide coverage for business income losses if such losses

  are the result of “direct physical loss of or damage to” the Properties. (Policies, Exhibits A and B,

  Form CP 00 30 10 12, at p. 1 of 9). Further, business income coverage is only provided during the

  “period of restoration”, which is the time it takes to repair, rebuild or replace the Properties.

  (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 9 of 9). Here, there has been no direct

  physical loss or damage to the Properties, as evidenced by the fact that there is nothing to repair,

  rebuild or replace at either property.

          The plain language of the Policies “requires direct physical loss or damage to the

  properties in order to trigger payment” for a business income loss. See Lubell & Rosen LLC v.

  Sentinel Ins. Co., Ltd., No. 0:16-CV-60429-WPD, 2016 WL 8739330, at *4 (S.D. Fla. June 10,

  2016). Florida law places the initial burden on an insured seeking to recover under an all-risk

  policy of proving that a loss occurred. See S.O. Beach Corp. v. Great Am. Ins. Co. of New York,

  305 F. Supp. 3d 1359, 1364 (S.D. Fla. 2018), aff’d, 791 F. App’x 106 (11th Cir. 2019). An

  insured’s pleading must sufficiently allege that its losses are covered within a policy’s insuring

  agreement. See Timber Pines Plaza, LLC v. Kinsale Ins. Co., 192 F. Supp. 3d 1287, 1293 (M.D.

                                                    10
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 11 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  Fla. 2016). “A complaint that does not ‘contain sufficient factual matter, accepted as true, to state

  a claim ... plausible on its face’ is subject to dismissal.” Id. at 1292 (quoting Am. Dental Ass’n,

  605 F.3d at 1289).

           Accordingly, to recover for business income loss, Plaintiffs must plead and then prove that

  they sustained damage to property that is covered under their Policies, that the damage was caused

  by a covered cause of loss, and that there was an interruption to their businesses that was caused

  by the property damage. See Dictiomatic, Inc. v. U.S. Fid. & Guar. Co., 958 F. Supp. 594, 602

  (S.D. Fla. 1997); cf. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Texpak Grp. N.V., 906 So. 2d

  300, 302 (Fla. 3d DCA 2005) (holding that business interruption losses are covered “only if

  ‘resulting from’ damage or destruction of real or personal property caused by a covered peril.”).

           In the Complaint, Plaintiffs merely allege that they have “suffered a direct physical loss of

  and damage to their property due to the suspension of their operations from the global COVID-19

  pandemic and the civil authorities’ measures.” (Doc. 1, ¶ 34). Plaintiffs further allege that

  “COVID-19 is physically impacting private commercial property in Miami-Dade County.” (Id. at

  ¶ 46).

           Under the federal rules, pleading the bare elements of a claim is insufficient — Plaintiffs

  “must include some supporting facts.” N.P.V. Realty Corp. v. Nationwide Mut. Ins. Co., No. 8:11-

  CV-1121-T-17TBM, 2011 WL 4948542, at *4 (M.D. Fla. Oct. 17, 2011). Here, Plaintiffs make

  conclusory allegations that they have suffered direct physical damage, but the Complaint is devoid

  of any mention of what physical damage occurred, how the physical damage occurred, and when

  the physical damage occurred. Accordingly, none of Plaintiffs’ allegations, even if taken as true,

  state a plausible claim that Plaintiffs have suffered a “direct physical loss or damage” as required

  to trigger coverage under the Policies. See Timber Pines Plaza, LLC v. Kinsale Ins. Co., No. 8:15-
                                                  11
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 12 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  cv-1821-T-17TBM, 2016 WL 8943313, at *2 (M.D. Fla. Feb. 4, 2016) (“[I]t is not sufficient to

  plead that the Plaintiff has suffered damages in the form of ‘direct physical damage to its

  property.’”).

          The phrase “direct physical loss or damage” “must be given its common meaning.”

  Rockhill Ins. Co. v. Northfield Ins. Co., 297 F. Supp. 3d 1279, 1286 (M.D. Fla. 2017). This Court

  has concluded that “[a] direct physical loss ‘contemplates an actual change in insured property

  then in a satisfactory state, occasioned by accident or other fortuitous event directly upon the

  property causing it to become unsatisfactory for future use or requiring that repairs be made to

  make it so.”’ Mama Jo’s, Inc. v. Sparta Ins. Co., No. 17-cv-23362-KMM, 2018 WL 3412974, at

  *9 (S.D. Fla. June 11, 2018) (quoting Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins.

  Co., 187 Cal. App. 4th 766, 779 (2010)). If the property can be cleaned and restored to its original

  function, no covered loss has been suffered. Id. (“cleaning is not considered direct physical loss”).

  The relevant inquiry is whether the structure continues to function. Indeed, “[t]he fact that the

  restaurant needed to be cleaned more frequently does not mean [the plaintiff] suffered a direct

  physical loss or damage.” Id. Furthermore, as stated by the oft-cited Couch on Insurance, and as

  explicitly adopted by this Court:

          The requirement that the loss be “physical,” given the ordinary definition of that
          term, is widely held to exclude alleged losses that are intangible or incorporeal and,
          thereby, to preclude any claim against the property insurer when the insured merely
          suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,
          physical alteration of the property.

  Id. (quoting 10A Couch on Ins. § 148:46 (3d. Ed. West 1998)); see also Port Auth. of N.Y. & N.J.

  v. Affiliated FM Ins. Co., 311 F.3d 226, 235 (3d Cir. 2002) (“In ordinary parlance and widely

  accepted definition, physical damage to property means ‘a distinct, demonstrable, and physical

  alteration’ of its structure.”).
                                                    12
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 13 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


         In the context of a lawsuit seeking injunctive relief against an insurer for business income

  coverage related to COVID-19, one court already found that the virus does not cause physical loss

  or damage. Teleconference, Order to Show Cause at 4-5, Soc. Life Magazine, Inc. v. Sentinel Ins.

  Co. Ltd., No. 20-CV-3311-VEC (S.D.N.Y. May 14, 2020) (Transcript with oral findings attached

  hereto as Exhibit K). With regard to COVID-19, the court in Soc. Life Magazine noted: “It damages

  lungs. It doesn’t damage printing presses.” (Id. at 4:25-5:4).

         Moreover, the Policies only provide coverage for business income losses incurred during

  the “period of restoration”, which begins with the “direct physical loss or damage” and ends on

  the earlier of “(1) The date when the property at the described premises should be repaired, rebuilt

  or replaced . . . or (2) The date when business is resumed at a new permanent location.” (Policies,

  Exhibits A and B, Form CP 00 30 10 12, at p. 9 of 9). Thus, it follows that for there to be coverage

  under the Policies’ business income coverage, Plaintiffs’ loss must involve some physical damage

  to covered property that needs to be repaired. As explained by the Southern District of New York,

  “the words ‘repair’ and ‘replace’ contemplate physical damage to the insured premises as opposed

  to loss of use of it.” Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp.

  3d 323, 332 (S.D.N.Y. 2014) (citing United Airlines, Inc. v. Ins. Co. of State of Pa., 385 F. Supp.

  2d 343, 349 (S.D.N.Y. 2005)); see also Phila. Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280,

  287 (S.D.N.Y. 2005) (‘“Rebuild,’ ‘repair’ and ‘replace’ all strongly suggest that the damage

  contemplated by the Policy is physical in nature.”).

         Any other reading of the Policies to allow recovery for Plaintiffs’ Claims would render

  central contract terms superfluous. Under Florida law, “insurance contracts are construed

  according to their plain meaning.” Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528,

  532 (Fla. 2005). Further, “courts must not construe insurance policy provisions in isolation, but
                                                13
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 14 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  instead should read all terms in light of the policy as a whole, with every provision given its full

  meaning and operative effect.” Office Depot, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa.,

  734 F. Supp. 2d 1304, 1314 (S.D. Fla. 2010) (citations omitted). Courts may not “rewrite contracts,

  add meaning that is not present, or otherwise reach results contrary to the intentions of the parties.”

  Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins. Co., 711 So. 2d 1135, 1138 (Fla. 1998).

         Thus, under the plain language of the Policies, coverage is only afforded for business

  income loss if that loss is caused by direct physical loss or damage. Here, Plaintiffs’ Claims are

  solely economic in nature and do not relate to any sort of physical damage, and, therefore, are not

  covered under the Policies. See Bahama Bay II Condo. Ass’n, Inc v. United Nat’l Ins. Co., 374 F.

  Supp. 3d 1274, 1278 (M.D. Fla. 2019) (“cost of security guards and security fencing…is not

  property damage, or ‘physical loss…’ but is an economic loss. There is nothing in the Policy that

  covers economic loss.”); see also Exhibit K, Order to Show Cause at 15 (“[T]his kind of business

  interruption needs some damage to the property . . . this is just not what’s covered under these

  insurance policies.”)

         Accordingly, Plaintiffs’ Complaint does not allege any facts that trigger coverage under

  the Policies and their claims fail as a matter of law.

         B.      PLAINTIFFS HAVE NOT PLED VALID CIVIL AUTHORITY CLAIMS

         The allegations also fail to trigger the Policies’ civil authority coverage. In Florida, the

  “policyholder bears the initial burden of proving that a loss occurred under the insuring agreement

  during the policy period.” Somethings Fishy Enter., Inc. v. Atl. Cas. Ins. Co., 415 F. Supp. 3d 1137,

  1142 (S.D. Fla. 2019). The civil authority coverage requires physical loss or damage to property

  near the insured property, and further requires that access to the insured property is prohibited


                                                    14
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 15 of 34

                                                                                     CASE NO.: 1:20-cv-21525-UU


  because of that damage. Plaintiffs’ efforts to obtain civil authority coverage fails because (1) they

  allege no such physical loss or damage, and (2) access to the Properties has never been prohibited.

             In the Complaint, Plaintiffs allege that they have suffered undescribed direct physical loss

  of and damage to their Properties, as a result of measures put in place by the State of Florida and

  Miami-Dade County. (Doc. 1 ¶ 38). Then, Plaintiffs allege that these orders required the closure

  of their restaurants.5 (Doc. 1 ¶ 43). However, these orders did not require the restaurants to close.

  In fact, Governor DeSantis affirmatively encouraged all restaurants to continue providing take-

  out, delivery, and curbside services. (See Exhibit J).

             Plaintiffs argue that the orders of Mayor Gimenez and Governor DeSantis trigger the

  “additional coverage” under their Policies. (See Doc. 1, ¶¶ 39-40, 74(c)). This “additional

  coverage” presumably refers to the Policies’ coverage extension for civil authority. As noted

  above, the civil authority coverage requires that “Covered Cause of Loss causes damage to

  property other than property at the described premises.” A “Covered Cause of Loss” is defined as

  “direct physical loss.” Accordingly, the first requirement of the civil authority coverage is that

  there be direct physical loss that causes damage to property other than the insured property. Next,

  because of that damage to nearby property, a civil authority must prohibit access to the insured

  property. The action of the civil authority must also be “taken in response to dangerous physical

  conditions resulting from the damage or continuation of the Covered Cause of Loss that caused

  the damage.” (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 2 of 9). In other words,

  because of direct physical loss that causes damage to other property, the civil authority must




  5
      Plaintiffs’ restaurants were, in fact, open while Plaintiffs represented in pleadings that they were closed.
                                                               15
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 16 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  prohibit access to the insured location because the nearby property damage has created a dangerous

  condition. Plaintiffs fail to allege these necessary elements.

         The plain language of the Policies makes clear that coverage requires damage to property

  other than the described premises and an order of civil authority, because of the damage,

  prohibiting access to the insured’s property. See, e.g., Dickie Brennan & Co. v. Lexington Ins. Co.,

  636 F.3d 683, 686-87 (5th Cir. 2011) (“Civil authority coverage is intended to apply to situations

  where access to an insured’s property is prevented or prohibited by an order of civil authority

  issued as a direct result of physical damage to other premises in the proximity of the insured’s

  property.”). As explained above, COVID-19 does not cause physical damage or loss to property,

  and therefore, Plaintiffs cannot satisfy the conditions of the civil authority coverage extension.

  Even looking beyond that shortcoming, there are two more reasons why Plaintiffs cannot fulfill

  the conditions of the civil authority coverage extension: (1) access to the Properties has not been

  “prohibited;” and (2) the subject government orders were not taken “in response” to damaged

  property.

         First, Plaintiffs’ allegations that “as a direct result of the governmental orders and the

  COVID-19 pandemic, Plaintiffs have been forced to close their premises [and] suspend business

  operations” is demonstrably false. (Doc. 1, ¶ 40). As previously detailed, Plaintiffs were never

  required to cease delivery, take-out, or pick-up services. No government order prevented Plaintiffs

  themselves, or their employees, from entering the Properties, and indeed certain of the orders

  actually encouraged access. Although Florida courts do not appear to have considered the issue,

  numerous other courts have recognized that government orders that hamper access to insured

  property—but do not entirely prohibit it— are insufficient to trigger civil authority coverage. See,

  e.g., S. Hosp., Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137, 1140 (10th Cir. 2004) (upholding denial
                                                    16
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 17 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  of hotel operators’ claim for lost business income sustained when customers cancelled visits due

  to order grounding of flights after the 9/11 attacks); Kean, Miller, Hawthorne, D’Armond

  McCowan & Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No. 06-770-C, 2007 WL 2489711,

  at *1 (M.D. La. Aug. 29, 2007) (holding that civil authority provision was not triggered by

  Louisiana government order prior to Hurricane Katrina advising residents to stay off the streets

  because advisories did not “prohibit access” to the insured premises); By Dev. Inc. v. United Fire

  & Cas. Co., No. Civ. 04-5116, 2006 WL 694991, at *6 (D.S.D. Mar. 14, 2006) (finding that road

  closures after wildfire did not prohibit access to insured’s business); 54th Street Partners v. Fid. &

  Guar. Ins. Co., 305 A.2d 67, 67 (N.Y. Super. Ct. App. Div. 2003) (holding that civil authority

  extension did not apply to insured who made lost business income claim due to city government’s

  diversion of vehicular and pedestrian traffic in the proximity of its restaurant, because access to

  the restaurant was not denied). Since the civil authority extension requires Plaintiffs to demonstrate

  that access to their Properties was “prohibited” by civil authority, and Plaintiffs did not make any

  such allegations (nor indeed could they), the civil authority extension does not apply.

         Second, the subject government orders were not issued “in response” to dangerous physical

  conditions resulting from physical property damage to nearby property. Rather the orders were

  issued as precautionary measures to prevent the further spread of COVID-19. In such situations,

  the civil authority extension is not triggered. See Syufy Enter. v. Home Ins. Co. of Ind., No. 94-

  0756 FMS, 1995 WL 129229 (N.D. Cal. Mar. 21, 1995). As detailed in Syufy, after the return of

  the Rodney King verdict and subsequent riots, the cities of Los Angeles, San Francisco, and Las

  Vegas imposed dawn-to-dusk curfews. Id. at *1. An insured movie theater operator, who ran

  theaters in all three cities, submitted a business interruption claim because it closed its theaters

  during these curfew periods. Id. The court concluded there was no civil authority coverage because
                                                  17
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 18 of 34

                                                                        CASE NO.: 1:20-cv-21525-UU


  not only did the civil orders not specifically prohibit individuals from entering the theaters, but the

  “requisite causal link between damage to adjacent property and denial of access to a Syufy theater

  [was] absent.” Id. at *2. In other words, Syufy had closed its theaters as a “direct result of the city-

  wide curfews,” not as a result of adjacent property damage. Furthermore, the court noted that even

  though the curfews were imposed to “prevent” property damage, they were not the result of the

  damage itself. Id. at *2. Other courts have reached similar conclusions. See United Airlines, Inc.

  v. Ins. Co. of State of Pa., 385 F. Supp. 2d 343, 353 (S.D.N.Y. 2005) (holding civil authority

  coverage did not apply to airport’s business interruption claim arising from grounding of flights

  after the 9/11 attacks because the order to ground flights and bar access to the airport was “to

  prevent further attacks and as a matter of national security,” not because of damage to the

  Pentagon); City of Chi. v. Factory Mut. Ins. Co., No. 02-C-7023, 2004 WL 549447, at *4 (N.D.

  Ill. Mar. 18, 2004) (“The business interruption . . . was due to the ground stop order imposed by

  the FAA in order to prevent further terrorist attacks.”); cf. Prime Alliance Grp., Ltd. v. Hartford

  Fire Ins. Co., No. 06-22535-CIV-UNGARO, 2007 WL 9703576, at *4 (S.D. Fla. Oct. 19, 2007)

  (“[A] plain language reading of this section provides coverage when a peril—such as a

  windstorm—causes damage to property and, as a result, access to property is precluded by a civil

  authority order. The order of civil authority cannot in any reasonable manner be construed as a

  ‘peril.’”).

          Plaintiffs cannot establish that physical damage occurred due to COVID-19, nor can they

  establish that the government orders, as specified and incorrectly characterized in the Complaint,

  prohibited access to the Properties. Moreover, these government orders were not taken in response

  to covered physical damage but were instead preventative measures issued for public health

  purposes. Accordingly, the Policies’ civil authority coverage extension is not triggered.
                                                  18
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 19 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


         C.      COVERAGE IS BARRED BY THE MICROORGANISM EXCLUSION

         The Complaint must be dismissed because Plaintiffs’ Claims are excluded from coverage

  by the plain language of the Policies. When resolving insurance coverage disputes, courts

  “routinely dismiss complaints for failure to state a claim when a review of the insurance policy

  and the underlying claim for which coverage is sought unambiguously reveals that the underlying

  claim is not covered.” Cammarota v. Penn-Am. Ins. Co., No. 17-CV-21605-Williams, 2017 WL

  5956881, at *2 (S.D. Fla. Nov. 13, 2017); see also Arias-Bonello v. Progressive Select Ins. Co.,

  No. 0:17-CV-60897-UU, 2017 WL 7792704, at *5 (S.D. Fla. Aug. 8, 2017) (dismissing putative

  class member’s breach of contract claims because the claims were expressly excluded from the

  policy); MJCM, Inc. v. Hartford Cas. Ins. Co., No. 8:09-CV-2275-T-17TBM, 2010 WL 1949585,

  at *7 (M.D. Fla. May 14, 2010) (granting motion to dismiss under Rule 12(b)(6) because

  underlying lawsuit was not covered under the subject insurance policy). Here, even if Plaintiffs

  could demonstrate a claim within the Policies’ coverage grants (which they cannot), coverage

  nonetheless is barred by the Microorganism Exclusion.

         The Microorganism Exclusion provides:

         This policy does not insure any loss, damage, claim, cost, expense or other sum
         directly or indirectly arising out of or relating to:
              mold, mildew, fungus, spores or other micro-organisms of any type, nature,
              or description, including but not limited to any substance whose presence
              poses an actual or potential threat to human health.
         This exclusion applies regardless whether there is (i) any physical loss or damage
         to insured property; (ii) any insured peril or cause, whether or not contributing
         concurrently or in any sequence; (iii) any loss of use, occupancy, or functionality;
         or (iv) any action required, including but not limited to repair, replacement,
         removal, cleanup, abatement, disposal, relocation, or steps taken to address medical
         or legal concerns.
         This exclusion replaces and supersedes any provision in the policy that provides
         insurance, in whole or in part for these matters.

                                                    19
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 20 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  (Policies, Exhibits A and B, Form LMA 5018). As set forth below, the Coronavirus that causes

  COVID-19 is a microorganism. Therefore, the plain language of this exclusion bars Plaintiffs’

  Claims, which directly or indirectly arise from COVID-19.

         Florida law requires that the Microorganism Exclusion be applied as written. See Taurus

  Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (“[I]f a policy provision

  is clear and unambiguous, it should be enforced according to its terms whether it is a basic policy

  provision or an exclusionary provision”). Stated differently, when interpreting unambiguous

  policy terms, “there is no special construction or interpretation required, and the plain language of

  the policy will be given the meaning it clearly expresses.” Phila Indem. Ins. Co. v. Yachtsman’s

  Inn Condo Ass’n, Inc., 595 F. Supp. 2d 1319, 1323 (S.D. Fla. 2009).

         The only two jurisdictions to have substantively addressed similar microorganism

  exclusions, with one being a Florida circuit court, both found the exclusion to be valid and

  enforceable. See Certain Underwriters at Lloyd’s of London Subscribing to Policy No. SMP 3791

  v. Creagh, 563 F. App’x 209, 211 (3d Cir. 2014) (holding that the district court correctly applied

  the microorganism exclusion to the plaintiff’s claim); Certain Underwriters at Lloyd’s, London

  Subscribing to Policy No. W15F03160301 v. Houligan’s Pub & Club, Inc., No. 2017-31808-CICI,

  2019 WL 5611557, at *11 (Fla. Cir. Ct. Oct. 24, 2019) (concluding that “the Microorganism

  Exclusion bars coverage for the claims in this case”). In Creagh, the insured’s claim arose after a

  tenant of its building died and the decomposition of the tenant’s body damaged his apartment unit.

  Creagh, 563 F. App’x at 209. The United States District Court for the Eastern District of

  Pennsylvania held that the subject microorganism exclusion applied because the fluids that

  escaped the tenant’s body and contaminated the unit contained bacteria, which are

  microorganisms. See Certain Underwriters at Lloyd’s London v. Creagh, No. 12-571, 2013 WL
                                              20
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 21 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  3213345, at *3 (E.D. Pa. June 26, 2013). The Third Circuit upheld the decision on appeal. Creagh,

  563 F. App’x at 211.

         A Florida circuit court similarly recognized the unambiguous nature and enforceability of

  microorganism exclusions in the Houligan’s case. In Houligan’s, an insured suffered damage

  when its building was flooded with sewage and waste following a hurricane. Houligan’s, 2019

  WL 5611557, at *1. In applying the microorganism exclusion to the plaintiff’s claim, the

  Houligan’s court stated:

         For better or worse, the parties bargained for an insurance policy that contains an
         extremely broad Microorganism Exclusion, one which supersedes and replaces any
         language in the Policy that might otherwise provide coverage for the loss in
         question. As noted, the exclusion applies even in the presence of an insured peril
         or cause that contributes concurrently to the insureds’ loss. This Court must apply
         the Policy in a manner consistent with its plain language. Doing so leads the Court
         to conclude that the Microorganism Exclusion bars coverage for the claims in this
         case.

  Id. at *11. Significantly, the Houligan’s court looked to the Center for Disease Control’s website

  and dictionary definitions to find that E. Coli and enterococcus, both of which were present in the

  sewage and waster, are bacteria, and thus, microorganisms that cause an actual or potential threat

  to human health. Id. The decision in Houligan’s provides a legal roadmap for this Court because

  COVID-19 is a microorganism that causes an actual or potential threat to human health, and any

  claim arising out of COVID-19, regardless of whether physical damage occurred, is therefore

  excluded from coverage.

         Secondary sources, like those relied upon by the Houligan’s court, support a determination

  that COVID-19 is a microorganism. No less than the foremost U.S. governmental authorities in

  the fight against COVID-19—the U.S. Department of Health and Human Services, National

  Institutes of Health and National Institute of Allergy and Infectious Diseases—defined

                                                    21
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 22 of 34

                                                                                CASE NO.: 1:20-cv-21525-UU


  microorganism as “microscopic organisms, including bacteria, viruses, fungi, plants, and

  animals.”6 This is consistent with the findings of other governmental agencies.7 Adding additional

  support, scientific journals and textbooks also state that viruses are microorganisms. 8 Even non-

  scientific sources such as Encyclopedia Britannica, for instance, lists the following “major groups

  of microorganism”: bacteria, archaea, fungi, algae, protozoa, and viruses.9

           As a result, the Microorganism Exclusion unambiguously excludes coverage for the

  Plaintiffs’ Claims.

           D.      COVERAGE IS BARRED BY THE POLLUTION EXCLUSIONS
           In addition to the Microorganism Exclusion, the Policies contain two enforceable

  exclusions barring coverage for contaminants and contamination. First, the Policies contain the

  Seepage and/or Pollution and/or Contamination Exclusion, which provides:

           SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION
           USA & CANADA
           Notwithstanding any provisions to the contrary within the Policy of which this
           Endorsement forms part (or within any other Endorsement which forms part of this
           Policy, this Policy does not insure:
           (a) any loss, damage, cost or expense, or
           (b) any increase in insured loss, damage, cost or expense, or
           (c) any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or
               imposed by order, direction, instructions or request of, or by agreement with,
               any court, government agency or any public, civil or military authority, or threat
               thereof, (and whether or not as a result of public or private litigation.)


  6
     Understanding Microbes in Sickness and in Health, U.S. DEP’T OF HEALTH & HUMAN SERVS., NAT’L INST. OF
  HEALTH 47 (Jan. 2006) (Attached hereto as Exhibit L).
  7
        What is a Microorganism? NAT’L PARK SERV., U.S. DEP’T OF INTERIOR, 2 (April 2014),
  https://www.nps.gov/common/uploads/teachers/lessonplans/What%20is%20a%20Microorganism%20Activity%20
  Guide2.pdf (listing viruses as one of the five categories of microorganisms).
  8
    See, e.g., Wendy Keenleyside, MICROBIOLOGY: CANADIAN EDITION, § 1.3 (June 23, 2019) (“Viruses are acellular
  microorganisms.”); Kathryn Nixdorff, et al., Critical Aspects of Biotechnology in Relation to Proliferation, 150 NATO
  SCI. SERIES II: MATHEMATICS PHYSICS & CHEMISTRY, 33, 33 (2004) (“Viruses are microorganisms”).
  9
          See Types of Microorganisms, ENCYCLOPEDIA BRITANNICA (last visited May 6, 2020),
  https://www.britannica.com/science/microbiology/Types-of-microorganisms.
                                                          22
      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 23 of 34

                                                                                CASE NO.: 1:20-cv-21525-UU


            which arises from any kind of seepage or any kind of pollution and/or
            contamination, or threat thereof, whether or not caused by or resulting from a Peril
            Insured, or from steps or measures taken in connection with the avoidance,
            prevention, abatement, mitigation, remediation, clean-up or removal of such
            seepage or pollution and/or contamination or threat thereof.
                                                        * * *
            The term ‘any kind of seepage or any kind of pollution and/or contamination’ as
            used in this Endorsement includes (but not limited to):
            (a) seepage of, or pollution and/or contamination by, anything, including but not
                limited to, any material designated as ‘hazardous material’ by the United States
                Environmental Protection Agency or as ‘hazardous material’ by the United
                States Department of Transportation, or defined as a ‘toxic substance’ by the
                Canadian Environmental Protection Act for the purposes of Part II of that Act,
                or any substance designated or defined as toxic, dangerous, hazardous or
                deleterious to persons or the environment under any Federal, State, Provincial,
                Municipal or other law, ordinance or regulation; and
            (b) the presence, existence, or release of anything which endangers or threatens to
                endanger the health, safety or welfare of persons or the environment.

  (Policies, Exhibits A and B, Form NMA2342).10 The Policies also contain the following exclusion,

  which states:

            2.      We will not pay for loss or damage caused by or resulting from any of the
                    following:
                                                   * * *
                    l.      Discharge, dispersal, seepage, migration, release or escape of
                    “pollutants” unless the discharge, dispersal, seepage, migration, release or
                    escape is itself caused by any of the “specified causes of loss.” But if the
                    discharge, dispersal, seepage, migration, release or escape of “pollutants”
                    results in a “specified cause of loss”, we will pay for the loss or damage
                    caused by that “specified cause of loss.”
  (Policies, Exhibits A and B, Form CP 10 20 10 12, at p. 4 of 10). The term “pollutant” is defined,

  in part, as “any solid, liquid gaseous or thermal irritant or contaminant, including smoke, vapor,

  soot, fumes, acids, alkalis, chemicals and waste.” (Policies, Exhibits A and B, Form CP 00 10 10




  10
     Notably, the “pollutant/contamination” exclusion applies “[n]otwithstanding any provision to the contrary” and it
  does not replace or supersede any similar provisions.
                                                          23
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 24 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  12, at p. 16 of 16). Under the plain language of either of these exclusions (collectively, the

  “Pollution Exclusions”), and Florida law, coverage for the Claims is excluded.

         The Florida Supreme Court has recognized that pollution exclusions extend beyond merely

  “environmental or industrial pollution.” Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins.

  Co., 711 So. 2d 1135, 1138 (Fla. 1998) (holding that a claim arising from an ammonia spill fell

  within a pollution exclusion). Instead, the plain language of pollution exclusions should be

  enforced as written and Florida courts should not “place limitations upon the plain language of a

  policy exclusion simply because [they] may think it should have been written that way.” Id. at

  1139. This includes the term “contaminant,” which the Florida Supreme Court held to be

  unambiguous. See id.

         COVID-19 undoubtedly qualifies as a “pollutant” and/or “contamination.” The Southern

  District of Florida has recognized that “living organisms,” “microbial populations,” “microbial

  contaminants,” and “indoor allergens” fit the ordinary definition of a “contaminant.” Nova Cas.

  Co. v. Waserstein, 424 F. Supp. 2d 1325, 1334 (S.D. Fla. 2006). In Nova, this Court reasoned that

  these substances “infected the plaintiffs’ bodies or made them impure by contact, thereby fitting

  the ordinary meaning of a ‘contaminant,’ and having an effect commonly known as

  ‘contamination.’” Id. Relatedly, this Court has enforced a pollution exclusion to exclude coverage

  for a claim arising from “viral contaminants” and “harmful microbe[s]” found in an insured’s

  swimming pool, from which a guest alleged that he contracted the Coxsackie virus. See First

  Specialty Ins. Corp. v. GRS Mgmt. Assocs., Inc., No. 08-81356-CIV, 2009 WL 2524613, at *4-5

  (S.D. Fla. Aug. 17, 2009); see also James River Ins. Co. v. Epic Hotel, LLC, No. 11-CV-24292-

  UU, 2013 WL 12085984, at *4 (S.D. Fla. Jan. 9, 2013) (applying pollution exclusion to bar

  coverage for claims arising from Legionnaire bacteria). Other courts have reached analogous
                                              24
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 25 of 34

                                                                               CASE NO.: 1:20-cv-21525-UU


  conclusions. See, e.g., U.S. Fire Ins. Co. v. City of Warren, 87 F. App’x 485, 487, 490 (6th Cir.

  2003) (applying a pollution exclusion to sewage water that was alleged to contain “pathogens,

  carcinogens, and disease carrying organisms including but not limited to HIV viruses, e. coli

  bacteria, hepatitis (all strains), and other bacteria”); Certain Underwriters at Lloyd’s London v.

  B3, Inc., 262 P.3d 397, 400-401 (Okla. Ct. App. 2011) (holding a pollution exclusion applied to

  claim stemming from contaminated water alleged to contain, among other things, “bacteria

  (including E. Coli) [and] viruses”).

            The Policies’ definitions of “contamination” and “pollutant” unambiguously encompass

  COVID-19. Just as this Court reasoned in Nova, COVID-19 is a virus that infects peoples’ bodies,

  thereby fitting the ordinary meaning of “contaminant.” Nova Cas. Co. 424 F. Supp. 2d at 1334.11

  Similarly, under pollution exclusions like the Policies’ “pollution exclusion,” claims stemming

  from viruses are precluded from coverage under such exclusions, as demonstrated by this Court’s

  decision in First Specialty Ins. Corp. See 2009 WL 2524613, at *4-5. COVID-19 has been

  “designated or defined” as “dangerous” by both Federal and State ordinances or regulations.

  Indeed, the U.S. Department of Health and Human Services has determined that the “SARS

  coronavirus” (SARS-CoV), to which COVID-19 is related,12 is a “biological agent . . . and toxin”


  11
     To be sure, COVID-19 is a disease caused by the virus SARS-CoV-2. Alexander E. Gorbalenya et al., The species
  Severe acute respiratory syndrome-related coronavirus: classifying 2019-nCoV and naming it SARS-CoV-2, 6
  NATURE MICROBIOLOGY 526, 526 (March 2, 2020). Continuing, this Court has repeatedly considered at the motion to
  dismiss stage secondary sources such as scholarly articles. See Jones v. Santander Consumer USA Inc., No. 16-14012-
  CIV-ROSENBERG/LYNCH, 2016 WL 11570406, at *3 (S.D. Fla. Aug. 2, 2016) (listing secondary sources that
  conflict with argument in motion to dismiss); Dapeer v. Neutrogena Corp., 95 F. Supp. 3d 1366, 1371 n. 1 (S.D. Fla.
  2015) (incorporating numerous secondary sources cited in Rule 12(b)(6) motion to dismiss); cf. Aldar Tobacco Grp.,
  LLC v. Am. Cigarette Company, Inc., No. 08-62018-CIV-JORDAN, 2010 WL 11601994, at *1 (S.D. Fla. Dec. 29,
  2010) (admonishing attorney for citing “zero cases, statutes, codes, or secondary sources in his motion to dismiss)
  (emphasis added). Ultimately, this Court has “complete discretion” to accept material beyond the pleadings when
  considering a motion to dismiss. Continental Cas. Co. v. Hardin, No. 8:16-cv-322-17GW, 2016 WL 11234458, at *11
  (M.D. Fla. Dec. 5, 2016).
  12
       See COVID-19, MERS & SARS, NAT’L INST. OF ALLERGY & INFECTIOUS DISEASES (April 6, 2020),
  https://www.niaid.nih.gov/diseases-conditions/covid-19; Alping Wu, et al., Genome Composition & Divergence of
                                                         25
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 26 of 34

                                                                           CASE NO.: 1:20-cv-21525-UU


  with “the potential to pose a severe threat to public health and safety.” 42 C.F.R. § 73.3(a) & (b)

  (2017). Moreover, in the subject executive orders issued by Governor DeSantis, the Governor

  stated that he is “responsible for meeting the dangers presented to this state and its people by

  [COVID-19].” (Exhibit F (emphasis added)); see also Exhibit J). Thus, COVID-19 has been

  defined as dangerous to human health by both the federal government and government of Florida.

          Having established that COVID-19 qualifies as a pollutant and/or contaminant under the

  Policies and Florida law, the Pollution Exclusions clearly apply, given that they exclude coverage

  for claims “arising from” or “resulting from” pollution and/or contamination. (Policies, Exhibits

  A and B, Form NMA2342; Form CP 10 20 10 12, at p. 4 of 10). Causation phrases such as these

  are broadly construed in Florida. See Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d

  528, 532 (Fla. 2005) (holding that causation phrase “arising out of” is broader than “caused by” as

  used in an exclusion). Moreover, Plaintiffs assert that their Claims were “a direct result of the

  governmental orders and the COVID-19 pandemic.” (Doc. 1, ¶ 43). Accordingly, the Claims as

  alleged arose from or resulted from COVID-19 and are excluded from coverage under the Policies.

          E.      PLAINTIFFS’ COMPLAINT FAILS TO STATE A CLAIM FOR CLASS
                  RELIEF

          Plaintiffs’ Complaint fails to state a claim for class relief for two reasons. First, Plaintiffs

  are not members of the proposed class, as the Policies do contain an exclusion for pandemics (or

  epidemics), or anything else caused by microorganisms. Second, it is clear on the face of Plaintiffs’

  Complaint that they do not satisfy Rule 23(b)’s predominance inquiry. Because Plaintiffs’




  the Novel Coronavirus (2019-nCov) Originating in China, Commentary, 27 Cell Host & Microbe 325, 326 (Mar. 11,
  2020) (“[T]he 2019-nCov is in the same Betacoronavirus clade as MERS-CoV, SARS-like bat CoV, and SARS-
  CoV.”).
                                                       26
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 27 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  Complaint is facially deficient, the Court should consider the legal insufficiencies of its class

  allegations at this time.

                  1.      This Court Can and Should Consider the Legal Insufficiencies of
                          Plaintiffs’ Class Allegations

          “[W]hen the allegations in a complaint, however true, could not raise a claim of entitlement

  to relief, this basic deficiency should . . . be exposed at the point of minimum expenditure of time

  and money by the parties and the court.” Bell Atl. v. Twombly, 550 U.S. 544, 558 (2007) (internal

  quotation marks omitted). This is especially true for claims for class relief. Cf. Pilgrim v. Universal

  Health Card, LLC, 660 F.3d 943, 945 (6th Cir. 2011) (affirming the district court’s judgment

  striking class allegations and dismissing a lawsuit prior to discovery, where the issues involved “a

  largely legal determination” and “no proffered or potential factual development offer[ed] any hope

  of altering that conclusion.”); accord Fed. R. Civ. P. 23(c)(1)(A) (a district court must “ [a]t an

  early practicable time after a person sues or is sued as a class representative…determine by order

  whether to certify the action as a class action”); Kamm v. California City Dev. Co., 509 F.2d 205,

  213 (9th Cir. 1975); DeBord v. Texas CES, Inc., No. MO:17-CV-215, 2018 WL 1858234, at *3

  (W.D. Tex. Apr. 3, 2018).

          Class actions are “an exception to the usual rule that litigation is conducted by and on

  behalf of the individual named parties only.” Califano v. Yamasaki, 442 U.S. 682, 700-01 (1979).

  To justify departing from that rule, “a class representative must be part of the class and ‘possess

  the same interest and suffer the same injury’ as the class members.” Wal-Mart Stores, Inc. v.

  Dukes, 564 U.S. 338, 348-49 (2011) (quoting E. Tex. Motor Freight Sys., Inc. v. Rodriguez, 431

  U.S. 395, 403 (1977)); see also Alonso as Next Friend of I.A. v. Sch. Bd. of Collier Cty., Fla., 2018

  WL 5304813, at *5 (M.D. Fla. Aug. 8, 2018). This requirement—referred to as “typicality”— is

                                                    27
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 28 of 34

                                                                                    CASE NO.: 1:20-cv-21525-UU


  one of the four requirements that must be fulfilled to demonstrate that class representatives are

  appropriate.13 See Fed. R. Civ. Pro. 23(a).

            Underwriters are aware that some courts may be hesitant to rule on the adequacy of class

  representation at the motion to dismiss junction. However, Plaintiffs fall blatantly outside of the

  scope of the class they claim to represent and, as such, fail to satisfy Federal Rule of Civil

  Procedure 23(a). Even if Plaintiffs did fall within the class they purport to represent, they do not

  satisfy Rule 23(b)(3)’s predominance inquiry. The Eleventh Circuit has held that under certain

  circumstances, a court may rule on the propriety of class certification from the face of the

  complaint. See Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1006 (11th Cir. 1997).

  Furthermore, this Court has recognized that class allegations can be properly addressed by motions

  to dismiss. Saunders v. BellSouth Advert. & Pub. Corp., No. 98-1885-CIV, 1998 WL 1051961, at

  *1 n. 2 (S.D. Fla. Nov. 10, 1998) (granting motion to dismiss class action because “it seems clear

  to the Court based on the Complaint that the Plaintiffs’ claims do not satisfy the commonality or

  typicality requirements of Rule 23(a)”). This is one of those circumstances, as Plaintiffs’ class

  allegations are facially deficient. Accordingly, this Court may properly dismiss Plaintiffs’ class

  allegations.

                    2.        Plaintiffs Are Not a Part of the Class They Purport to Represent,
                              Failing to Satisfy the Typicality Requirement of Rule 23(a)

            In the Complaint, Plaintiffs define the nationwide class they purport to represent as:

            All entities who have entered into standard all-risk commercial property insurance
            policies with the Underwriter Defendants, where such policies provide for business
            income loss and extra expense coverage and do not exclude coverage for


  13
     The other three requirements are: numerosity, commonality, and adequate representation. See Fed. R. Civ. Pro.
  23(a). While Underwriters contest that Plaintiffs satisfy any of these requirements, the failure to satisfy the typicality
  requirement, as demonstrated below, is evident from the allegations in the Complaint and must be addressed at this
  stage of the proceedings, rather than during class certification.
                                                             28
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 29 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


          pandemics, and who have suffered losses due to measures put in place by civil
          authorities to stop the spread of COVID-19.

  (Doc. 1, ¶ 59 (emphasis added)). While Underwriters contest that the Policies provide business

  income loss and extra expense coverage for the Claims, it is indisputable that the Policies have

  individual endorsements, making them non-standard, and exclude coverage for pandemics caused

  by microorganisms.

          To argue that the Policies provide “standard” coverage, the Plaintiffs claim “[t]he

  Underwriter Defendants use standard, uniform insurance policies issued by the Insurance Services

  Office (ISO).” (Id., ¶ 29). From there, the Complaint references CP 00 10 and CP 00 30 forms.

  (Id., ¶¶ 30-33). In so doing, Plaintiffs ignore numerous changes made to the Policies through the

  use of non-standard forms, such as Form SCU-006 1016, which contains seven pages of changes

  to the “standard” wording. (Policies, Exhibits A and B, Form SCU-006 1016). Among those

  changes are the Microorganism Exclusion and the Seepage and/or Pollution and/or Contamination

  Exclusion detailed above. (Id.). All told, the Policies are not “standard,” and as such, Plaintiffs

  are not part of their own proposed class.

          As noted above, the Policies contain the Pollution Exclusions and the Microorganism

  Exclusion that apply to viruses such as COVID-19. Even if the Court were to disagree that these

  exclusions applied here, they surely apply to some pandemics. Plaintiffs’ class definition is broadly

  defined to include entities with policies that do not exclude coverage for “pandemics,” meaning

  that Plaintiffs, by virtue of these exclusions in the Policies, do not meet the parameters of their

  class definition.




                                                    29
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 30 of 34

                                                                            CASE NO.: 1:20-cv-21525-UU


            COVID-19 is, of course, not the first or only pandemic. 14 “Pandemic” is defined as “an

  outbreak of a disease that occurs over a wide geographic area and affects an exceptionally high

  proportion of the population.”15 Pandemics are, by no means, limited to viral diseases. The

  Bubonic plague, for example, is a bacterial disease, caused by the “Yersinia pestis” bacteria, that

  is described as a pandemic.16 Cholera, the world’s “longest running pandemic” is another bacterial

  disease, caused by eating or drinking food or water contaminated with the “Vibrio cholerae”

  bacteria.”17 The Pollution Exclusions preclude coverage for damages caused by contamination,

  which includes bacterial pandemics. See Epic Hotel, LLC, 2013 WL 12085984, at *4 (S.D. Fla.

  Jan. 9, 2013) (applying pollution exclusion to bar coverage for claims arising from Legionnaire

  bacteria). Likewise, the Policies’ Microorganism Exclusion explicitly excludes coverage for all

  claims arising from or relating to “microorganisms.” (Policies, Exhibits A and B, Form LMA

  5018).

            The Policies contain exclusions that preclude coverage for pandemics. Therefore, based on

  the allegations of the Complaint and the plain language of the Policies on which the actions are

  based, Plaintiffs are not members of the class they defined. As a result, this Court need not wait

  until the class certification stage to determine that the class allegations in Plaintiffs’ Complaint are

  deficient.


  14
         See, e.g., Michael S. Rosenwald, History’s deadliest pandemics, from ancient Rome to modern America,
  WASHINGTON POST, (April 7, 2020), https://www.washingtonpost.com/graphics/2020/local/retropolis/coronavirus-
  deadliest-pandemics/.
  15
               Pandemic,    MERRIAM-WEBSTER       (last  accessed   May       8,  2020),    https://www.merriam-
  webster.com/dictionary/pandemic.
  16
                Plague,     CENTER    FOR     DISEASE      CONTROL      (last    visited    May      8,   2020),
  https://www.cdc.gov/plague/faq/index.html#what; see Black Death, ENCYCLOPEDIA BRITANNICA (April 15, 2020),
  https://www.britannica.com/event/Black-Death (“Black Death, pandemic that ravaged Europe between 1347 and 1351
  . . . .”).
  17
            See Cholera, WORLD HEALTH ORG. (last visited May 8, 2020), https://www.who.int/health-
  topics/cholera#tab=tab_1; Cholera: The Forgotten Pandemic, WORLD HEALTH ORG. (October 22, 2018),
  https://www.who.int/cholera/the-forgotten-pandemic/en/.
                                                       30
       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 31 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


                 3.      Plaintiffs Cannot Satisfy Rule 23(b)(3) as a Matter of Law

         Rule 23(b)(3) allows for class certification where the requirements of Rule 23(a) have been

  satisfied and “the court finds that the questions of law or fact common to the members of the class

  predominate over any questions affecting only individual members, and that a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.”

  Hammett v. Am. Bankers Ins. Co., 203 F.R.D. 690, 698 (S.D. Fla. 2001) (quoting Fed. R. Civ. P.

  23(b)(3)). The predominance inquiry tests “whether proposed classes are sufficiently cohesive to

  warrant adjudication by representation.” Id. (quoting Amchem Prod., Inc. v. Windsor, 521 U.S.

  591, 623 (1997)). To determine whether common issues predominate, the Court must “examine

  the cause of action asserted in the complaint.” Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d

  1228, 1234 (11th Cir. 2000) (internal citations and quotations omitted). “The predominance

  inquiry focuses on ‘the legal or factual questions that qualify each class member’s case as a genuine

  controversy,’ and is ‘far more demanding’ than Rule 23(a)’s commonality requirement.” Jackson

  v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th Cir. 1997) (quoting Amchem Prod., Inc.

  v. Windsor, 521 U.S. 591, 623-24 (1997)); see also Powers v. Gov’t Employees Ins. Co., 192

  F.R.D. 313, 318 (S.D. Fla. 1998).

         Plaintiffs assert a cause of action, on behalf of themselves and others “similarly situated,”

  for anticipatory repudiation of the Policies and seek a declaratory judgment that their alleged losses

  are covered under the Polices. This will necessarily require the Court to adjudicate putative class

  claims under the laws of several states. “Variations in the law applicable to multistate class actions

  may implicate both predominance and manageability concerns.” James D. Hinson Elec.

  Contracting Co. v. AT & T Servs., Inc., No. 3:13-cv-29-J-32JRK, 2014 WL 1118015, at *4 (M.D.

  Fla. Mar. 20, 2014). In a federal diversity action, a federal court must apply the choice-of-law rules
                                                    31
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 32 of 34

                                                                         CASE NO.: 1:20-cv-21525-UU


  of the forum state. See LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1515 (11th

  Cir.1997). As this is a contract interpretation dispute, Florida’s choice-of-law rule applies. See id.

  Florida courts “have long adhered to the rule of lex loxi contractus.” State Farm Mut. Auto. Ins.

  Co. v. Roach, 945 So. 2d 1160, 1163 (Fla. 2006). Thus, under Florida law, “[i]t is well established

  . . . that matters bearing on execution, validity, interpretation and obligations of contracts are

  determined by the law of the place where the contract is made.” Hammett v. Am. Bankers Ins. Co.,

  203 F.R.D. 690, 700 (S.D. Fla. 2001). The determination of where a contract is made “is fact

  intensive” and “requires a determination of where the last act necessary to complete the contact

  [w]as done.” Prime Ins. Syndicate, Inc. v. B.J. Handley Trucking, Inc., 363 F.3d 1089, 1092-93

  (11th Cir. 2004) (quoting Pastor v. Union Cent. Life Ins. Co., 184 F. Supp.2d 1301, 1305 (S.D.

  Fla. 2002).

          Therefore, to determine the law governing each policy, this Court will have to perform a

  fact-intensive analysis for every policy issued to every putative class member to determine where

  the last act necessary to complete the contract was performed. That inquiry will be individualized.

  From there, each proposed class member will be subject to different state, county, and local orders

  related to COVID-19. Even within the same city block, those orders will apply differently to

  businesses of different types, i.e. essential versus non-essential businesses. Once these numerous

  variations are applied, the Court will then have the unenviable task of wading through all the

  variations in state law to make 50 Erie guesses, not counting U.S. territories, where Underwriters

  subscribed to risks.

          This Court’s decision in Hammett v. Am. Bankers Ins. Co., 203 F.R.D. 690 (S.D. Fla. 2001)

  is instructive on this point. In Hammett, the plaintiffs filed a class action suit against credit insurers

  and asserted a claim for breach of contract. Id. at 700. This Court found that the plaintiffs failed to
                                                    32
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 33 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


  establish predominance, in part, because “[c]onsidering adjudication of Plaintiff’s breach of

  contract claim will require consideration of the laws of many states.” Id. at 701. Similarly, here,

  Plaintiffs’ anticipatory breach of contract claim will require consideration of the law of many

  states. In other words, common questions of law and fact among class members do not predominate

  and thus, Plaintiffs’ Complaint does not, and cannot, satisfy Rule 23(b)’s predominance inquiry.

                                          IV.     CONCLUSION

         Plaintiffs have failed to satisfy their burden to plead facts that would give rise to a covered

  claim or demonstrate that a case or controversy exists. Additionally, Plaintiffs cannot allege facts

  that sufficiently demonstrate they have suffered direct physical loss of or damage to their

  Properties. Even if Plaintiffs could allege a covered cause of loss, their claims are unambiguously

  excluded under the Policies’ Pollution and Microorganism Exclusions. Finally, it is apparent on

  the face of Plaintiffs’ complaint they cannot meet the requirements for class certification.

         Thus, for the foregoing reasons, Underwriters respectfully request the Court dismiss

  Plaintiffs’ Complaint.




                                                    33
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 18 Entered on FLSD Docket 06/22/2020 Page 34 of 34

                                                                       CASE NO.: 1:20-cv-21525-UU


                                   CERTIFICATE OF SERVICE

         I HEREBY CERITFY that the foregoing has been filed this 22nd day of June, 2020, using

  the Court’s CM/ECF filing system and served via email to: Harley S. Tropin, Esq., Benjamin

  Widlanski, Esq., Gail A. McQuilkin, Esq., Javier A. Lopez, Esq., and Robert Neary, Esq.,

  KOZYAK TROPIN & THROCKMORTON LLP, Attorneys for Plaintiffs, 2525 Ponce de Leon

  Blvd., 9th Floor, Coral Gables, FL 33134, hst@kttlaw.com, bwidlanski@kttlaw.com,

  gam@kttlaw.com, jal@kttlaw.com, rn@kttlaw.com.


                                                 FIELDS HOWELL LLP
                                                 Attorneys for Defendants, Underwriters
                                                 9155 So. Dadeland Blvd.
                                                 Suite 1012
                                                 Miami, FL 33156
                                                 Tel: (786) 870-5600
                                                 Fax: (855) 802-5821

                                                 By:/s/ Armando P. Rubio
                                                   Armando P. Rubio, Esq.
                                                   Florida Bar No. 478539
                                                   arubio@fieldshowell.com
                                                   service@fieldshowell.com




                                                    34
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
